Hobs, J,,
concurring in the result: I am of opinion that, under existent law, the mileage book, in its present form, constitutes a contract of carriage, subject to certain restrictive provisions, and to the extent that these provisions are reasonable and reasonably insisted on, they bind the parties according to their tenor. In my judgment, the stipulation in question here is a reasonable one, being necessary to prevent the improper use of these books by persons who do not own them, and there is nothing in the record that, to my mind, justifies or permits the conclusion that in this instance the conductor acted maliciously or in wanton disregard of plaintiff’s righfs as a passenger. I therefore concur in the decision denying recovery to plaintiff.